DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This is a reply to the request for Continued Examination (RCE) filed on 12/09/2020, in which Claim(s) 1-20 remain pending for examination. Claim(s) 1, 8, and 15 are amended. No claims are newly added or cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2020 has been entered.

Response to Arguments
Claim Rejections - 35 U.S.C. § 103:
Applicants’ arguments with respect to claims rejected under prior art have been fully considered and the rejection of 35 U.S.C. § 103 have been withdrawn in view of the examiner's amendment to claim.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Attorney David K. Mattheis (Reg. No. 48,683) on 01/22/2021. 

The application has been amended as follows:

Please replace claim 1 with:
1. (Currently Amended) A computer implemented method for securing public hotspot communications comprising:
specifying, by one or more computer processors, a service set identifier (SSID) network security setting;
creating by one or more computer processors, a public – private key pair; 
deriving, by one or more computer processors, an SSID name using the public – private key pair;
configuring, by the one or more computer processors, an SSID network;
establishing, by the one or more computer processors, a connection with a client;
receiving, by one or more computer processors, a request from a public unsecured network access point after the client has travelled beyond a range of the SSID network; 
responsive to receiving the request from the public unsecured network access point after the client has travelled beyond the range of the SSID network, sending, by one or more computer processors, an authentication message to the public unsecured access point, wherein the authentication message comprises the SSID, the [[a]]  public key and  a digital signature derived from a hash of a combination of the  SSID and the pubic key; 
responsive to sending the authentication message to the public unsecured access point, receiving, by one or more computer processors, SSID configuration information from the client through the public unsecured network access point, wherein the SSID configuration information comprises the SSID network security setting; 
associating, by one or more computer processors, the SSID network and the public unsecured network access point; and
receiving, by one or more computer processors, data from the client through the public unsecured network access point.

Please cancel claim 2;

Please replace claim 3 with:
3. (Currently Amended) The computer implemented method according to claim 1 [[2]] wherein configuring an SSID network comprises configuring an SSID network using the SSID name and specified network security setting.

Please replace claim 4 with:
4. (Currently Amended) The computer implemented method according to claim 1 [[2]] further comprising registering the SSID name by one or more computer processors.

Please replace claim 5 with:
5. (Currently Amended) The computer implemented method according to claim 1 [[2]] further comprising: 
providing, by one or more computer processors, the client the SSID name and network security settings; and 
receiving, by one or more computer processors, a network connection request from the client.

Please replace claim 8 with:
8. (Currently Amended) A computer program product for distributing software, the computer program product comprising one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices, the stored program instructions comprising:
program instructions for specifying a service set identifier (SSID) security setting;
program instructions for generating a public - private key pair; 
program instructions for deriving an SSID name using the public – private key pair;
program instructions for configuring an SSID network; 
program instructions for establishing a connection with a client;
program instructions for receiving a request from a public network access point after the client has travelled beyond a range of the SSID network; 
program instructions for sending an authentication message comprising the SSID, the [[a]] public key, and a digital signature derived from a hash of a combination of the SSID and the public key, to the public unsecured access point in response to receiving the request from the public unsecured network access point after the client has travelled beyond the range of the SSID network; 
program instructions for receiving SSID configuration information comprising the SSID network security setting from the client through the public unsecured network access point in response to sending the authentication message to the public unsecured access point; 
program instructions for associating the SSID network and the public unsecured network access point; and
program instructions for receiving data from the client through the public unsecured network access point.

Please cancel claim 9;
Please replace claim 10 with:
10. (Currently Amended) The computer program product according to claim 8, [[9]] wherein the stored program instructions for configuring an SSID network comprise program instructions for configuring an SSID network using the SSID name and specified network security setting.

Please replace claim 11 with:
11. (Currently Amended) The computer program product according to claim 8 [[9]], the stored program instructions further comprising program instructions for registering the SSID name.

Please replace claim 12 with:
12. (Currently Amended) The computer program product according to claim 8 [[9]], the stored program instructions further comprising:
 program instructions for providing the client an SSID name and network security setting; and 
program instructions for receiving a network connection request from the client.

Please replace claim 15 with:
15. (Currently Amended) A computer system for distributing software, the computer system comprising:
one or more computer processors;
one or more computer readable storage devices;
program instructions stored on the one or more computer readable storage devices for execution by the at least on computer processor, the stored program instructions comprising:
program instructions for specifying a service set identifier (SSID) security setting;
program instructions for generating a public - private key pair; 
program instructions for deriving an SSID name using the public - private key pair;
program instructions for configuring an SSID network; 
program instructions for establishing a connection with a client;
program instructions for receiving a request from a public unsecured network access point after the client has travelled beyond a range of the SSID network; 
program instructions for sending an authentication message comprising the SSID, the  [[a]] public key and a  digital signature derived from a hash of a combination of the SSID and the public key, to the public unsecured access point in response to receiving the request from the public unsecured network access point after the client has travelled beyond the range of the SSID network; 
program instructions for receiving SSID configuration information comprising the SSID network security setting from the client through the public unsecured network access point in response to sending the authentication message to the public unsecured access point; 
program instructions for associating the SSID network and the public unsecured network access point; and
program instructions for receiving data from the client through the public unsecured network access point.

Please cancel claim 16;

Please replace claim 17 with:
17. (Currently Amended) The computer system according to claim 15, [[16]] wherein the stored program instructions for creating an SSID network comprise program instructions for creating an SSID network using the SSID name and specified network security setting.

Please replace claim 18 with:
18. (Currently Amended) The computer system according to claim 15 [[16]], the stored program instructions further comprising program instructions for registering the SSID name.

Please replace claim 19 with:
19. (Currently Amended) The computer system according to claim 15 [[16]], the stored program instructions further comprising:
 program instructions for providing the client the SSID name and network security setting to the client; and 
program instructions for receiving a network connection request from the client.

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 are allowed.
The following is an examiner's statement of reasons for allowance:

Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:

In regards to claim(s) 1, 8 and 15, the prior art of record (Lang et al. (US 2013/0173702 A1; hereinafter Lang) in view of Joe et al. (US 2017/0099259 A1; hereinafter Joe)) does not disclose:

“creating by one or more computer processors, a public – private key pair; 
deriving, by one or more computer processors, an SSID name using the public – private key pair;
responsive to receiving the request from the public unsecured network access point after the client has travelled beyond the range of the SSID network, sending, by one or more computer processors, an authentication message to the public unsecured access point, wherein the authentication message comprises the SSID, the  public key and  a digital signature derived from a hash of a combination of the  SSID and the pubic key;” in combination with other limitations recited as specified in the independent claim(s). 

Rather, Lang teaches “performing a configuration process with a wireless access point” (Abstract). Similarly, Joe teaches “a public unsecured network access point” ([0013] and [0017]). Accordingly, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186.  The examiner can normally be reached on Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG-FENG HUANG/Examiner, Art Unit 2497